In an action to recover damages for wrongful death and for personal injuries, defend*972ant appeals from an order of the Supreme Court, Westchester County, entered July 27, 1973, which granted plaintiffs’ motion for summary judgment and ordered an “ inquest ”, Order modified by striking therefrom the word “ inquest ” and substituting therefor the phrase “ assessment of damages ”. As so modified, order affirmed, with $20 cost and disbursements to respondents. In our opinion, an assessment of damages is required. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.